Felton, Chief Judge,
concurring specially. I concur in the judgment for the reason that under the facts of this case the evidence demanded a finding that there was a novation of the first contract by all of the parties to the first and second leases. The two contracts were absolutely inconsistent and could *89not be carried out at the same time. All of the parties knew that the first contract could not be carried out and when they discovered this fact they all, willingly and with dispatch, cooperated in the procurement of the second contract. The plaintiff cannot be heard to say that he did not intend to release the defendant when he executed the second lease which did not include him and when he wilfully and falsely testified, as ■shown by the record, that he did not even execute a second lease but intended merely to sign a copy of the first, which the record shows to have been impossible. >Code ■§ 38-1806. '“In charging on the law as respects impeachment of witnesses, it is proper to omit an instruction that the jury must disregard the entire testimony of an uncorroborated witness who has been ■successfully impeached. Whether the testimony of such a witness should be disregarded is, where the witness has not sworn wilfully and knowingly false[ly], a matter for the jury.” Blumberg v. Grant, 34 Ga. App. 253 (2) (129 SE 144). The only thing that could possibly be said to be lacking to make the second lease a novation is the plaintiff’s express consent to the substitution of Williams alone in the place of Williams and Lewis. How much more express could the intention be than the very ■second lease itself? Even if this express intention to create ■a novation is lacking, the circumstantial evidence demands the conclusion that such was the intention of all three parties to the leases. Express intention to create a novation is not necessary. Circumstances alone are sufficient. Acree v. Kay, 188 Ga. 783 (4 SE2d 820). In that case it was said: “It is not essential that all the parties expressly agree that the new ■contract shall take the place of the original contract, but only that they agree that the new contract itself be executed.” 'Since the evidence demands a finding that the contract sued ■on was at an end and was superseded by the second contract by reason of the novation, a recovery on the first contract is precluded.
In this view there can be no question as to an overlease since there can be none if there are not two viable, enforceable leases.